 JOHN ARMER AIR CONDITIONING CO.295JohnArmer AirConditioning CompanyandKennethNayUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada,Local 469, AFL-CIO (JohnArmer Air Conditioning Company)andKennethNay. Cases 28-CA-2143 and 28-CB-571September 22, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn May 6, 1971, Trial Examiner Irving Rogosinissued his Decision in the above-entitled proceeding,finding that Respondents had engaged in and wereengaging in certain unfair labor practices in violationof the National Labor Relations Act, as amended,and recommending that they cease and desist there-from and take certain affirmative action, as set forthin the attached Trial Examiner's Decision. Thereafter,the Respondent Employer, the Respondent Union,and the General Counsel filed exceptions to the TrialExaminer'sDecision, and supporting briefs; theCharging Party then filed an answering brief toexceptions of Respondent Employer and RespondentUnion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent John Armer Air Conditioning Companyof Phoenix, Arizona, its officers, agents, successors,and assigns, and Respondent United Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,Local 469, AFL-CIO, its officers, representatives, andagents, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIRVINGROGOSIN, Trial Examiner: The consolidatedcomplaint, hereinafter referred to as the complaint, issuedOctober 29, 1970, alleges that on about March 5, 1970,Respondent Union engaged in unfair labor practices withinthe meaning of Section 8(b)(2) and (1)(A), and Section 2(6)and (7), and Respondent Employer, in unfair laborpractices within the meaning of Section 8(a)(3) and (1), andSection 2(6) and (7) of the Act.'Specifically, the complaintallegesthat, on about March5, 1970, Respondent Union requested Respondent Employ-er to terminate the employment of Kenneth Nay because hewas not a member of Respondent Union, because he failedto assist and support Respondent Union in a dispute withRespondent Employer, and "for related arbitrary, invidiousand unfair reasons"; that on said date, RespondentEmployer, yielding to Respondent Union's request, termi-nated said Nay's employment, and thereafter failed andrefused to reinstate him, and on about March 6,Respondent Union threatened to refuse to permit said Nayto work in the jurisdiction of Respondent Union.2RespondentUnion's answer admits the proceduralallegations, and the agency of named union representatives,but denies generally the remaining allegations of thecomplaint, and alleges affirmatively that it caused Respon-dent Employer to terminate said employee pursuant to thelawful terms of an existing collective-bargaining agreementwithRespondentEmployer, "governing priority andseniority in employment." Respondent Employer's answeradmits the procedural allegations with respect to it, anddenies, for lack of information, or generally, the remainingallegations of the complaint.Hearing was held on February 9, 1971, at Phoenix,Arizona, before the duly designated Trial Examiner. Allparties, including the Charging Party, were represented byiThe charge in each of said cases was filed on July 14, and served oneach of the respective parties, on July 17, 1970 Designations are asfollows the General Counsel, unless otherwise stated, his representative atthehearing,Respondent Union or the Union, United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry oftheUnited States and Canada, Local 469, AFL-CIO; RespondentEmployer, John Armer Air Conditioning Company, the Charging Party,Kenneth Nay, an Individual, the Act, the National Labor Relations Act, asamended, 61 Stat. 136, 73 Stat 519, 29 U.S.C. Sec 151,et seq.,the Board,theNational Labor Relations Board Unless otherwise stated,all eventsoccurred in 19702 In response to a ruling on Respondent Union's pretrial motion, theGeneral Counsel furnished the Union with a bill of particulars,allegingthatRespondent Union requestedRespondentEmployer to terminateNay's employment because hewas a "traveler," i.e., a memberof anotherlocal union of theinternationalUnion with which Respondent Union wasaffiliated, and that suchrequest was for an"arbitrary,invidious and unfairreason" The General Counsel further allegedthatunderRespondentUnion's prevailing policy, when membersof its local are terminated,in thisinstancebecause ofalleged dissatisfaction with theirwork,"travelers" arerequired to ceasetheirwork.When Nay failed to comply with this policy,Respondent Union requestedRespondentEmployerto terminate him, inpart, because he failedto assistand support Respondent Union in itsdispute with Respondent Employerconcerning the terminationof unionmembers193 NLRB No. 43 296DECISIONSOF NATIONALLABOR RELATIONS BOARDcounsel, were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, to introduce evidencerelevant and material to the issues, to argue orally and tofile briefs and proposed findings of fact and conclusions oflaw. At the conclusion of opening statements by counsel,both Respondents moved to dismiss the complaint. Themotions were denied without prejudice to their right torenew before the close of the hearing. RespondentEmployer rested at the close of the General Counsel's case,and renewed the motion to dismiss. The motion was denied.At the close of the evidence, the Charging Party moved, ineffect, for summary judgment on the ground that Section8(f),3 and the applicable collective-bargaining provisions,are unconstitutional. The motion was denied. RespondentEmployer renewed its motion to dismiss. Ruling havingbeen reserved, the motion is disposed of by the findings andconclusions hereinafter made. The parties declined to argueorally, reserving the right to file briefs. The Charging Partyfiled a brief on March 11; the General Counsel, Respon-dent Employer, and Respondent Union, on March 15,1971.OnMarch 18, the Charging Party filed"Recommended Findings of Fact and Conclusions ofLaw." Although filed late, they have been considered, andhave been treated as proposed findings of fact andconclusions of law. To the extent they are consistent withthe findings and conclusions hereinafter made, they havebeen adopted.Upon the entire record in the case,4 the resolution orreconciliation of conflicting testimony, the appearance anddemeanor of the witnesses, and the briefs, which have beencarefullyconsidered, theTrialExaminermakes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe complaintalleges,Respondents' answers admit, andit is hereby found that, at all times material herein, JohnArmer Air Conditioning Company, a corporation dulyorganized under the laws of the State of Arizona, has beenengaged as an air-conditioning contractor in the buildingand construction industry.During the year precedingissuanceof the complaint, arepresentative period,Respondent Employer purchasedand caused to be transported and delivered to its place ofbusiness in Phoenix, Arizona, goods and matenals valuedin excess of $50,000, of whichin excessof $50,000 wastransported and delivered to its place of business ininterstate commerce directly from States of the UnitedStates other than the State of Arizona.It is therefore found that at all times material herein,John Armer Air Conditioning Company has been anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act, and the Board's jurisdictional standards.II.THE LABOR ORGANIZATION INVOLVEDUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United Statesand Canada, Local 469, AFL-CIO, herein called Respon-dent Union or the Union, is, and at all times material hereinhas been, a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Discrimination in Regard to Hire and Tenure ofEmployment; the Causing or Attempting to CauseSuch Discrimination by the Union1.IntroductionRespondentEmployer andRespondentUnion areparties to a multi-employer,statewide,collective-bargain-ing agreement between Plumbing and Air ConditioningContractors of Arizona,collectively referred to as theContractors,and Local Union 469, the Union here, andLocal Union 741 of the UnitedAssociation of Journeymenand Apprentices of the Plumbing and PipefittingIndustryof the UnitedStates and Canada,inbehalf of theirmembers,dated June 1, 1969, to and including May 31,1972, automatically renewable annually thereafter in theabsence of specified notice of termination or modification.5The agreement covers all employees of the Contractorsperformingthe work ofplumbing, heating,refrigerationservice, and piping work,as defined in a schedule attachedto the agreement,in the State of Arizona.Kenneth Nay wasa welder,a job classificationcovered bythe agreement, anda resident of the State of Utah since November 1952.The collective-bargaining agreement provides, amongother things,for the conventional exclusive nondiscrimina-tory hiringhall, with preferential hiring,with job referralsbased upon priorities established accordingto an "A", "B"and "C" list system.Persons onthe "A"list are comprisedof "workers being dispatched from within the jurisdictionofLocal469,who are qualified for the job, who areavailable for work,who are then duly registered as out-of-work at the dispatching office, and who have worked forsignatory contractorsof U. A.National Contractors in thearea and craft jurisdictionof Local Union469 for at leasteight hundred(800) hours in each of the last three (3)consecutive years preceding the date of their currentregistration."Persons on the "B"list are "workmen who areduly registeredon the "A"list of the Local Union (Local469 or 741,as the case may be) other than the one fromwhich the referral is being requested.By this provision it isintended that all workmen demonstrating a record ofemployment in the State of Arizona,sufficient to qualifythem for registration on the "A"list of either Local Union,will be conclusively deemed to be on the "B"list of theother Local Union;and each Union's "A" list therefore willbe treated as the other Union's "B" list in the order ofpriorityof referrals.The "C"list consists of "any otherworkmen who have not qualified under the other two3 See Appendix Aof the proceedings is corrected accordinglyIThe General Counsel's unopposed motion to correct the record inSThe agreement is designated as the Arizona Pipe Trades Agreement.stated respects,dated March 8, 1971, is hereby granted,and the transcript JOHN ARMER AIR CONDITIONING CO.297classifications, who have duly registered as out of work atthe dispatching office, and who are qualified for the job andare available for work. (II, B. IV. a., b., c.) Generally,persons on the "C" list are dispatched only after the personson the "A" and "B" list have all been dispatched.The collective-bargaining agreement further provides:11.Unemployed workmen, duly registered on the"A" list, shall have the right to replace any workmandispatched from the "C" list or who have the status of atemporary employee, provided the employee to bereplaced has not yet worked enough to obtain a right tobe registered as an "A" or "B" list worker, and furtherprovided the "A" list workman in each case has theability to perform the work being performed by theworkman being replaced. To effect a replacement,referral shall be issued in the same manner and order ofpriority as if the job involved were vacant; and thereplaced employee shall be given a termination slipshowing the cause of termination.12.Workmen referred from the "C" list andtemporary employees subject to replacement shall notbe kept employed to the extent or under circumstanceswhere such employment is preventing, or eliminatingthe need for, full forty (40) hour per week employmentof fellow employees who have been referred from the"A" or "B" lists.(Article II, B., 11, 12)Kenneth Nay, the Charging Party, a welder, a jobclassification covered by the contract, and a member ofLocal 57, Salt Lake City, affiliated with the parent labororganization of the Union involved here, obtained a travelcard from his Local in the latter part of December 1969,and went to Phoenix, where he signed the out-of-work listat the Local 469 hiring hall. On December 30, Nay wasdispatched as a welder to a contractor known as ArizonaYork Refrigeration Company, as a "C" list employee, withinstructionsto report to work on January 5, 1970. OnJanuary 30, Nay was laid off that job in a reduction inforce.On February 6, 1970, the Union again dispatched Nay asawelder from the "C" list, this time to RespondentEmployer. The text of article II, subsections I 1 and 12, wereprinted, without any indication as to their source, at thebottom of the dispatch slip, and was followed by thestatement,"Ihave read the above and accept suchreferral."Nay signed the referral slip on the line marked"applicant."Nay was referred to a jobsite known as the FinancialCenter in Phoenix, as part of a six-man crew, whichincluded Foreman Gary Kidney, Donald Case, and GilbertZieke,both pipefitters,DonaldMann, a welder, andanother welder who left after working only a few days. Thewelder who left the job was replaced by Jack Tucker. Naywas the only man on the crew at that jobsite who had beendispatched from the "C" list.On March 4, 1970, Fred D. Huminik, jobsite superintend-ent for Respondent Employer, discharged three membersof the crew, Kidney, Mann, and Zieke, because ofdissatisfactionwith their work. On their terminationnotices,however, the reason stated for the termination was"reduction in force." Huminik testified that he gave that asthe reason because he was new in the area, had onlyrecently been appointed piping superintendent for Respon-dent Employer, and because of his unfamiliarity with thelabor situation and his desire not to prejudice the workrecord of these men, who he believed could possiblyperform well under different circumstances. It is undisput-ed, however, that the actual reason, as stated to theseemployees, and as subsequently reported by them to theunion representative, was their unsatisfactory work. Case,the other pipefitter on the job, voluntarily quit his job thesame day in protest at what he believed to be the unfairtreatment of his three fellow-employees. Only Nay andTucker remained on the job.Later that afternoon, the three discharged employeeswent to the union hall and demanded that they bepermitted to "bump" Nay, pursuant to the union contract,because, according to their terminationslips, they had beenremoved in a "reduction in force," while Nay was a "C" listemployee.That afternoon,Roy Eugene Brooks, RespondentUnion's assistantbusiness agent,6 telephoned Huminik andnotified him that since he had terminated three "A" listjourneymen in a reduction in force, as shown by theirtermination notices, he should have terminated Nay.Huminik explained that he had not terminated the menbecause of a reduction in force, but for unsatisfactory work.Brooks directed him to the pertinent sections of thecollective-bargainingagreement,relating to the hiringprocedures with particularreferenceto the "A", "B", and"C" lists, and insisted that since the termination slips statedas the reason a reduction in force, Huminik was required toterminate Nay. Brooks told Huminik that if he failed to doso, the Union would send out one of the "A" list men, whohad been terminated, to "bump" Nay. Huminik declined toaccept such a referral, stating that Nay had beenperforming satisfactorily and that he preferred to retainhim on the job. He told Brooks, however, that he wanted tothink about it.The following morning, March 5, Brooks again calledHuminik and, after reiterating that Huminik had violatedthe contract, and stating that if he did not terminate Nay,Brooks would send an employee to "bump" him, askedHuminik whether he should dispatch a man to take Nay'splace. Huminik replied that he should not, and added thatafter considering the matter, he would simply have Naywork the remainder of the day, if that met with Brooks'approval, and that he would then terminate him. Brooksagreed, and there the matter was left. Later that day,however, in a conversation at the jobsite, Huminik told Naythat he would have to let him go because of the manner inwhich he had discharged the "A" list men. Huminikthereupon notified him that he was being terminated "perunion request," and this reason was inserted on histermination slip. The Union sent no replacements to thejobsite, and work on the job was suspended for 3 or 4 days.The job was then reopened and completed with fouremployeeswho had been employed by RespondentEmployer on another project in the same vicinity.6At the time of the hearing, Brooks was no longeremployed bythesince about June20, 1970.Union,but had been in the employ of the PipeTrades IndustryProgram 298DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter reporting to the union hall on the evening of March5,and registering on the "C" list, Nay returned thefollowing morning and went to the union hiring hall wheremen were being dispatched. He was not dispatched at thattime,and asked to see Jack Kienstra, Respondent Union'sbusiness manager. At about 10:30 that morning, Nay wasadmitted to Kienstra's office, where AssistantBusinessAgent Brooks was also present. Nay inquired of Kienstraabout two jobs in Tucson that had been posted on thebulletin board, and asked whether there was any possiblechance of his going out there. Kienstra told Nay that hethought the jobs had been filled. Then, according to Nay,Kienstra told him that "[i It might be a good idea if I wentback up into my own . . . local territory." Nay attemptedto explain that he remained on the job at the FinancialCenter after the "A" men had been discharged, because hehad not been on the discharge list, but Brooks keptinterrupting to say that he had been trying to tell Nay thatunder union policy, when a man was discharged for cause,the "C" list man automatically "walk[s] off the job."According to Nay, after stating that "[i]t would be a goodidea for [him] to take [his] card and go back into the SaltLake territory," Brooks stated that if he had anything to sayabout it, Nay would never work in the Arizona territoryagain.Nay told Kienstra that he would be traveling by wayof Las Vegas, and asked him if he would call the businessagent there to see whether there was any possibility of hisgoing to work in Las Vegas. Kienstra told him that he didnot think there was any point in his calling.2.The issues; contentions of the partiesBaldly stated, the issues are whether Respondent Unioncaused or attempted to cause Respondent Employer toterminateNay's employment, and whether RespondentEmployer acceded to the Union's demand, therebyencouraging membership in a labor organization.The General Counsel contends broadly that Nay wasactually discharged because of his lack of membership inRespondent Union. Additionally, the General Counselcontends that Respondent Union demanded that Nay'semployment be terminated because he failed to complywith alleged union policy under which "C" registrants wererequired to leave the job whenever an "A" registrant wasdischarged.Respondents both contend that Nay's discharge wasdictated by the provisions of article II, B., 11. and 12.,previously quoted. The General Counsel maintains thatthese provisions of the collective-bargaining agreementhave no application to the circumstances of this casebecause subparagraph II purportedly deals merely with theright of an "A" registrant who has been terminated in areduction in force to replace any workman dispatched fromthe "C" registration list, and does not apply where the "A"workman becomes unemployed because he has beenRespondent Employer suggests that any ambiguity in the language ofsection 11. of the collective-bargaining agreement should be resolved byarbitration.Although the collective-bargainingagreementcontainsgrievance and arbitration procedures including provision for a jointconference and arbitration board, involving,among other matters,interpretation of performance of any of the terms or conditions of theagreement,neither of the parties to the collective-bargaining agreement hasterminated for cause. Thus, the General Counsel argues, ineffect, that the provisions of subparagraph II would beapplicable only where the employer resorts to a reduction inforce, in which case he might be required to dismiss the "C"man in order to make a place for the "A" workman.Subparagraph 11 makes no distinction between workerswho are unemployedas a resultof reduction in force andthose who have been discharged for cause, the distinctionwhich the General Counsel seeks to make. While thelanguage of subparagraph 11 is not altogether free fromambiguity,7 the reasonable construction of this provision isthat, in the case of a vacancyresultingfrom a reduction inforce,workmen dispatched from the "C" list may bereplaced by unemployed registrants on the "A" list,as longas the workmen on the "C" list have not acquiredstatus asan "A" or "B" registrant, and the "A" man is capable ofperforming the work then being performed by the "C" listworkmen.Respondent Union maintains that, since the reason givenon the termination slips of the three "A" list employees wasa reduction in force, the Employer was required under theapplicable provisions of the collective-bargaining agree-ment to permit the Union to dispatch replacements in theprescribed "manner and order of priority" as if the jobinvolved had been vacated.There is no dispute that the three "A" class workmenwere discharged because of their employer'sdissatisfactionwith their work performance. The fact that RespondentEmployer saw fit to indicate on their termination noticesthat they were discharged in a reduction in force ratherthan for cause, is not conclusive as to the actual reasons fortheir discharge. Superintendent Huminik has satisfactorilyexplained why he used the euphemism "reduction in force"for discharge for cause, namely, because he was new to hisposition and because he did not wish to jeopardize thefutureemployment opportunities of the threemen.Moreover, it is undisputed that when the three discharged"A" class workmen reported to the Union, they acknowl-edged that they had been discharged because of dissatisfac-tion with their work, the reasonalso givenby the jobsitesuperintendent toAssistantBusinessAgentBrooks.Assuming, for the sake of argument, that subparagraphs I Iand 12 apply whenever there is a vacancy, whether resultingfrom a reduction in force ora termination for cause, it isreasonable to suppose that the Union would have sought toreplace the three "A" class workmen with otherregistrantsfrom the "A" list. Obviously, the three class "A" workmen,who had been discharged because of unsatisfactory work,would not have been entitled to be redispatched to the jobbecause in the employer's view, they had not demonstrated"the ability to perform the work" required of them.Moreover, under existing policy, the Union would notdispatch the same employees to the employer who had onlyjust discharged them. It would, therefore, be specious toargue that under the applicable hiring provisions, thesought to obtain an interpretation of the provisions in question or hasindicated any intention of doing so. It should be noted that the Actexpresslyprovidesthat the Board's power to prevent the commission ofunfairlaborpractices "shall not be affected by any other means ofadjustment or prevention that has been or may be established byagreement,law, or otherwise..." (Sec. 10.(a)) JOHN ARMER AIR CONDITIONING CO.299employer was required to discharge the "C" list manbecause hiscontinued employment was "preventing oreliminatingthe need for, full forty (40) hours per weekemployment of fellow employeeswho had been referredfrom the "A" or "B" list." (Emphasis supplied.) Respon-dent Union has not contended, nor is there any evidence,that there were unemployed "A" list men, other than thethree who had been terminated, on the register when Naywas terminated,nor has Respondent Union contended thatNay was terminated to provide employment for other class"A" or "B" list men who had been unemployed for "fullforty (40) hours per week employment." If, then, it beassumed that there were no such class "A" or "B" list menwho were so unemployed, there would obviously have beenno occasion to terminateNay, a class "C" registrant. Thisgives rise to the inference that Respondent Union was notsomuch concerned with obtaining employment forunemployed workmen on the "A" or "B" list, as in denyingemployment to Nay, a "C" list workman who had beenretainedwhile "A" list employees had been discharged,albeit for unsatisfactory work.In attemptingto determine Respondent Union's motivefor demanding Nay's termination, it may be noted thatwhen Respondent Employer discharged the three class "A"employees, Donald Case, pipefitter on the same job, left thejobsite in protest at the discharge of his three fellow-employees. This lends credence to Nay's testimony thatAssistantBusinessAgent Brooks told him, when hereported to the union hall on the morning of March 6, thathe should have left the jobsite when the three "A" list menwere discharged under a local union rule which required"travelers" (out-of-state union card carriers) to walk off thejob in protest when local union men are discharged. Thefact that Respondent Union denies the existence of anysuch rule, and that neitherBusinessAgent Kienstra norAssistantBusinessAgent Brooks could recall what theysaid to Nay on this occasion regarding such a rule, does notnegate the likelihood of their having made such astatement.Nor, does the blanketassertionby Kienstra andBrooks, that there were otherinstances,between 6 and 10,according to Brooks, in which "C" men had been"bumped" by "A" men, under the provisions of thecontract, and that such instances had not been confined to"C" men who were on a "travel card," establish the absenceof discriminationin Nay's case.8It thus appears that Respondent Union's real motivationfor demanding Nay's termination was not that it was actingpursuant to the hiring provisions of the agreement, but thatRespondent Union resented the prospect that a class "C"listman,who was a "traveler" and member of anotherlocal,who had refused to walk out in protest at thedischarge of "A" list men, was permitted to remain on the8According to Respondent Union, some 30 members of the LocalUnion,as well as 80 or 90 nonmembers,were registered on the "C" listThe Board said.An exclusive hiring hall is notper seunlawful and it may beimplementedlawfully by a requirement that local employees be givenpreference in employment opportunitiesWhile the testimony relatingto the Union's objective in seeking to replace Ward with a local weldermakes reference to "union men" or "local union men" as well as"localmen," such testimony is insufficient to rebut the substantialevidence that the Union was very much concerned with theunemployment status of local residents The fact that such employeesjob. It follows that if Respondent Union demanded andcaused Nay's discharge because he did not comply withpurported union policy, Respondent violated Section8(b)(2) of the Act, by causing the employer to discriminatein regard to Nay's hire or tenure of employment toencourage membership in the Union. Even in the absenceof such policy, Brooks' statement to Nay, to the effect thathe was being disciplined for violating local union policies,constituted restraint or coercion in the exercise of employeerights guaranteed in Section 7 of the Act.Under these circumstances,Everett Construction Compa-ny, Inc.,186 NLRB No. 40, is distinguishable on the facts.There, the Board held that neither the union nor theemployers violated the Act when, pursuant to a valid,nondiscriminatory, exclusive hiring hall agreement, theUnion caused the discharge of an employee who was not alocal resident so that his job could be filled by a resident inthe area.9 The preponderance of the credible and reliabletestimony here establishes that Respondent Union's actualreason for demanding Nay's termination was that he hadfailed to support the Union by leaving his job in protest atthe discharge of the three class "A" workmen, therebyinterfering with his right to refrain from engaging in unionactivity.The fact that Respondent Union had previously dis-patched Nay from the "C" list to another employer onDecember 30, 1969, and had permitted him to register onMarch 5, 1970, is insufficient to establish the absence ofdiscriminatory motivation in this instance. It may be notedthat Brooks conceded that in his conversation at the unionhall,Nay, who had withdrawn his travel card from theUnion, inquired about job openings in Tucson and wasadvised by Kienstra that the jobs would probably havebeen filled by the time he reached Tucson. When Nay toldKienstra that he was returning to Utah by way of LasVegas, and asked him to call the business agent with regardto possible employment there, Kienstra told him that therewould be nouse in hiscalling.While this evidence, standingalone, may be insufficient to establish animosity or hostilitytoward Nay because of his failure to abide by purportedunion policy, the evidence furnishes some corroboration forNay's credited testimony that Brooks told him that "if hehad anything to say about it [Nay] would never work in theArizona territory again."Insofar as Respondent Employer is concerned, the factthat it acceded to the Union's demand for Nay's dischargein the belief that it was required to do so by the hiringprovisions of the collective-bargainingagreement, is nodefense to its unlawful conduct.As the Board has early held,... in the ultimate analysis, it is the employer, andonly the employer, whocontrolsthehiringandwereunionmembers does not derogate fromtheUnion's lawfulinterest in securing employment for them.The Union'sobjection tothe employment of Ward,a nonresident on the ground that localwelders wereout ofwork,cannot be ignoredsolely becauseWard,unlike hiscompetitors,was not a member oftheUnion.Thiscircumstance creates nomorethan a suspicion thatthe Union wouldnot have soughthis discharge,despite his out-of-town status,if he hadbeen a union memberSee alsoInternationalUnion of OperatingEngineers,Local 302, affiliatedwith AFL-CIO,186 NLRB No 4, andcases cited. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge of his employees. Recognizing this, this Boardand the courts have frequently held that it is the duty ofan employer to resist the usurpation of his control overemployment by any group that seeks to utilize suchcontrol for or against any labor organization, and thattheAct affords no immunity because the employerbelieves thatthe exigenciesof the moment require thathe capitulate to the pressures and violate the statute." ioUpon the basis of the foregoing findings of fact, andupon the entire record, it is hereby found that, by causingRespondent Employer toterminatethe employment ofKenneth Nay on March 5, 1970, because he did not assistand support Respondent Union with regard to theterminationof the threeclass"A" employees and unionmembers,RespondentUnion has caused RespondentEmployer to discriminate in regard to the hire and tenure ofemployment of an employee, therebyengagingin unfairlabor practices within themeaning ofSection 8(b)(2), andrestrainingand coercing employees in the exercise of theirrightsguaranteed in Section 7 of the Act; and byterminatingthe employment of said Kenneth Nay on saiddate, thereby discriminating in regard to his hire and tenureof employment to encourage membership in a labororganization,Respondent Employer has engaged in unfairlabor practices within themeaning ofSection 8(a)(3), andhas interfered with, restrained, and coerced employees inthe exercise of rightsguaranteedin Section 7 of the Act,thereby engaginginunfairlabor practices within themeaning ofSection 8(a)(1) of the Act. I'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Union, set forth in sectionIII,above, occurring in connection with RespondentEmployer's operations described in section I, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent Union has engaged inunfair labor practices within the meaning of Section 8(b)(2)and (1)(A), and that Respondent Employer has engaged inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act, it will be recommended that RespondentEmployer be ordered to offer said Nay reinstatement to hisformer job, or if that job no longerexists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges. It will also be recommendedthat Respondent Union notify Respondent Employer, inioAcmeMattress Company, Inc, etc.,91 NLRB 1010, 1015See also HMilton Newman,an Individuald/b/a H MNewman,etc,85 NLRB 725,729, and cases cited at in 15ii In view of these findings,it is unnecessaryto considerthe ChargingParty's challenge to the constitutionality of Section8(f) of the Act, and theresidence requirementsimposed bysection 11, BII of thecollective-bargaining agreement,on the authorityofShapiro v Thompson,394 U S618 (1969)andKeenanv.Board of Law Examiners of the State of NorthCarolina,317 F Supp 1350 (1970). Moreover, "The Boardhas often heldthat,as an administrative agency createdby Congress,it cannot questionthe constitutionalityof anypart of theAct thatcreated it but must leavewriting,with a copy to Nay, that Respondent Union willnot discriminate against Nay or any other job applicant inselecting or referring them for employment through itshiring hall procedures because of his nonmembership oraffiliationwith said Respondent Union. It will, however,further be recommended that Respondent Union andRespondent Employer jointly and severally 12 be ordered tomake said Nay whole for any loss ofearnings hemay havesustained by reason of the discrimination against him bypaying him a sum of money equal to that which henormally would have earned as wages from the date of thediscrimination against him on March 5, 1970, to the date ofthe offer of reinstatement, less his net earningsduring suchperiod.With regard to Respondent Union, its liability forbackpay shall terminate 5 days after its notification toRespondent Employer, as provided above. Backpay shallbe computed in the manner set forth inF.W.WoolworthCompany,90NLRB 289, with interest thereon in themanner set forthin Isis Plumbing & Heating Co.,138 NLRB716.The discriminatory conduct in which Respondents haveengaged regarding the hire and tenure of employment of anemployee, strikes at the very essence of the Act, and it will,therefore, be recommended that the Board enter a broadcease and desist order.13Upon the basis of the foregoing findings of fact, andupon the entire record in the case, the Trial Examinermakes the following:CONCLUSIONS OF LAW1.John Armer Air Conditioning Company, an Arizonacorporation, with its place of business in Phoenix, Arizona,Respondent Employer herein, is, and at all times materialherein has been, an employer engaged in commerce and abusiness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act, and the jurisdictional standardsof the Board.2.United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local 469, AFL-CIO, RespondentUnion herein, is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) of theAct.3.By discharging Kenneth Nay on March 5, 1970, andthereafter failing and refusing to reinstate him because herefrained from engaging in union or other concertedactivities,Respondent Employer has discriminated inregard to the hire and tenure of an employee to encouragemembership in a labor organization, thereby engaging inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.such questions to the courts Unlessand until thecourtsdeterminedotherwise,theBoardwillassume that all parts of the Act areconstitutional."Bluefield Produce & Provision Company,117 NLRB 1660,1663,TruckDriversUnion Local No 413, etc,140 NLRB 1474, 1491;Amalgamated Lithographers of America (Ind), etc,130 NLRB 985, 991;LaurenceTypographicalUnion570,158NLRB 1332, 1340,Drivers,Salesmen,Warehousemen, Local 695.152 NLRB 577, 580;Ets-Hokin, etc,154 NLRB 839, 844;Big Town Super Mart,148 NLRB 595, 605.12SeeAcme Mattress Company,91 NLRB1010, and cases cited.13N.L.R.B v Entwistle Manufacturing Co.,120 F.2d 532 (C.A. 4);MayDepartment Stores v. N L.R.B.,326 U S. 376 JOHN ARMER AIR CONDITIONING CO.3014.By demanding or requesting that RespondentEmployer terminate or discharge said Kenneth Nay forrefraining from engaging in union or concerted activities,Respondent Union has engaged in unfair labor practiceswithin the meaning of Section 8(b)(2) and (1)(A) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and upon the entire record in the case,and pursuant to Section 10(c) of the Act, the TrialExaminer hereby issues the following recommended: 14ORDERA.John Armer Air Conditioning Company, of Phoenix,Arizona, its officers, agents, successors and assigns shall:1.Cease and desist from:(a)Encouraging membership in United Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, Local469, AFL-CIO, or in any other labor organization of itsemployees,by terminating or laying off any of itsemployees or discriminating in any other manner in regardto their hire or tenure of employment or any terms orconditions of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the right to refrain fromexercisingthe rights guaranteed them in Section 7 of theAct.2.Take the following affirmative action, which it isfound is necessary to effectuate the policies of the Act:(a) Offer Kenneth Nay immediate and full reinstatementto his former job, or if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges.(b) Post at its plant and office in Phoenix, Arizona, copiesof the notice attached hereto and marked "Appendix B." 15Copies of said notice to be furnished by the RegionalDirector for Region 28 shall, after being signed by a dulyauthorized representative of Respondent Employer, beposted immediately upon receipt thereof and maintainedby it for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent Employer to ensure that suchnotices arenot altered, defaced, or covered by othermaterial.(c)Notify the Regional Director for Region 28, inwriting,within 20 days from the date of receipt of thisdecisionand recommended Order what steps RespondentEmployer has taken to comply herewith.16B.United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local 469, AFL-CIO, its officers,representatives, and assigns, shall:1.Cease and desist from:(a)Requiring, instructing, or inducingRespondentEmployer, its agents, successors, or assigns, to terminate orlayoff employees because they have refrained fromengaging in union or concerted activities on behalf of theUnion.(b) In any other manner causing or attempting to causeRespondent Employer, its agents, successors or assigns todiscriminate against its employees in violation of Section8(a)(3) of the Act.(c)Restraining or coercing employees of RespondentEmployer, its successors or assigns, in the exercise of theirright to refrain from any or all of the concerted activitiesguaranteed by Section 7 of the Act.2.Take the following affirmative action, which, it isfound, is necessary to effectuate the policies of the Act:(a)Notify Respondent Employer, in writing, with a copytoNay, that Respondent Union has no objection to hisemployment, and will not discriminate against him or anyother job applicant in selection for employment, because heisnot a member of Respondent Union or because herefrains from engaging in union or other concertedactivities.(b) Post in conspicuous places in its business office, hiringhall,and meeting places copies of the attached noticemarked "Appendix C." 17 Copies of said notice, on formsprovided by the Regional Director for Region 28, afterbeing duly signed by Respondent Union's authorizedrepresentative, shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by Respondent Union to ensurethat said notices are not altered, defaced or covered by anyother material.(c) Sign and mail sufficient copies of said notices to theRegional Director for Region 28, for posting by Respon-dent Employer at all locations where notices to employeesare customarily posted, if said Respondent Employer iswilling to do so.(d)Notify the Regional Director for Region 28, inwriting, within 20 days from the receipt of this decision,what steps Respondent Union has taken to complyherewith.18C.John Armer Air Conditioning Company, its succes-sorsand assigns, of Phoenix, Arizona, RespondentEmployer, and United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry oftheUnited States and Canada, Local 469, AFL-CIO,Respondent Union, its officers, representatives and agents,shall:14 In the event no exceptionsare filed as provided by Section 102 46 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions,and recommendedOrder herein shall, as provided inSection 10248 of theRules and Regulations,be adopted by the Board andbecome its findings, conclusions,and Order and all objections thereto shallbe deemed waived for all purposes11 In the event that the Board'sOrder is enforced by a Judgment of theUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of the NationalLaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "16 In the event that this recommended Order be adopted by the Board,paragraph (b)(3) thereof shall be modified to read. "Notify saidRegionalDirector, in writing, within 20 days from the date of this Order,what stepsRespondent Employer has taken to comply therewith "17See fn 1518See In 16. 302DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Jointly and severally make Kenneth Nay whole forany loss of pay he may have suffered because of thediscrimination against him, by payment to him of a sum ofmoney equal to the amount he normally would have earnedas wagesfrom March 5, 1970, the date he was discriminato-rily terminated, to the date of Respondent Employer's offerof reinstatement, and Respondent Union's notification toRespondent Employer, as provided above, less his netearnings during said period, loss of earnings to becomputed in the manner set forth in the section entitled"The Remedy."2.Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords,socialsecurity records, timecards, personnelrecords and reports, and all other records necessary oruseful to determine or compute the amounts of backpaydue if any.3.Notify said Kenneth Nay, if he is presently serving intheArmed Forces of the United States, of his right toreinstatement, upon application, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge fromthe Armed Forces.IT IS FURTHER RECOMMENDED that, unless on or before 20days from the date of receipt of this Decision, RespondentEmployer and Respondent Union notify said RegionalDirector in writing that they will comply with therecommended Order, the National Labor Relations Boardissuean order requiring said Respondents to take theaforesaid action.Sec.8APPENDIX A(f)Itshallnot be an unfair labor practice undersubsections (a) and (b) of this section for an employerengaged primarily in the building and construction industrytomake an agreement covering employees engaged (orwho, upon their employment, will be engaged) in thebuilding and construction industry with a labor organiza-tion of which building and construction employees aremembers (not established, maintained, or assisted by anyaction defined in section 8(a) of this Act as an unfair laborpractice) because (1) the majority status of such labororganization has not been established under the provisionsof section 9 of this Act prior to the making of suchagreement, or (2) such agreement requires as a condition ofemployment, membership in such labor organization afterthe seventh day following the beginning of such employ-ment or the effective date of the agreement, whichever islater, or (3) such agreement requires the employer to notifysuch labor organization of opportunities for employmentwith such employer, or gives such labor organization anopportunity to refer qualified applicants for such employ-ment, or (4) such agreement specifies minimum training orexperience qualifications for employment or provides forpriority in opportunities for employment based upon lengthof service with such employer, in the industry or in theparticular geographical area:Provided,That nothing in thissubsection shall set aside the final proviso to section 8(a)(3)of this Act:Provided further,That any agreement whichwould be invalid, but for clause (1) of this subsection, shallnot be a bar to a petition filed pursuant to section 9(c) or9(e)'Section 8(f) is insertedto the Act by subsection(a) of Section 705of Public Law 86-257 Section 705(b) provides'Nothing containedin the amendmentmade by subsection (a) shallbe construed as authorizingthe executionor applicationof agreementsrequiringmembership in a labor organization as a condition ofemployment in any State or Territoryinwhichsuch execution orapplication is prohibited by State or Territorial law(It is noted that Arizona is a right-to-work State.)APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT encourage membership in UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local 469, AFL-CIO, or in anyother labor organization of our employees, by terminat-ing or laying off any of our employees or discriminatingin any other manner in regard to their hire or tenure ofemployment or any terms or conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the right to refrainfrom any or all of the concerted activities guaranteedthem by Section 7 of the Act.WE WILL offer Kenneth Nay immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position withoutprejudice to his seniority or other rights and privileges.WE WILL, jointly and severally, with the aforesaidUnion, make said Kenneth Nay whole for any loss ofearnings he may have sustained by reason of ourdiscrimination against him, in the manner set forth inthe section of the Decision and recommended Order ofthe Trial Examiner entitled, "The Remedy."All our employees are free toengage inor refrain fromengaging in union or concerted activities on behalf of theabove-named Union or any other labor organization.JOHN ARMER AIRCONDITIONING COMPANY(Employer)DatedBy(Representative)(Title)Notify said Kenneth Nay,if he is presently serving in theArmed Forces of the UnitedStates,of his right toreinstatement,upon application, in accordance with theSelectiveService Actand the Universal Military Trainingand ServiceAct of 1948,as amended,after discharge fromthe ArmedForces.Thisis an official notice and must not be defaced byanyone.This notice must remainposted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questionsconcerning this notice or compliance with JOHN ARMER AIR CONDITIONING CO.its provisions,may be directed to the Board's Office, Room207,Camelback Building, 110W. Camelback Road,Phoenix,Arizona 85013,Telephone261-3717.APPENDIX CNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all: members,officers,representatives and agentsTo all: employees of John Armer Air ConditioningCompany or applicants or registrants for employ-ment and persons using our hiring hall, whether ornot members of United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,Local 469,AFL-CIOWE WILL NOT require,instruct,or induce John ArmerAir Conditioning Company to terminate or lay offemployees because they refrain from engaging in unionor concerted activities on behalf of our Union.WE WILL NOT in any other manner cause or attemptto cause John Armer Air Conditioning Company, itsofficers, agents, successors or assigns to discriminateagainst its employees in violation of Section 8(a)(3) ofthe Act.WE WILL NOT restrain or coerce employees of JohnArmer Air Conditioning Company its officers,agents,successors,or assigns,in the exercise of the right torefrain from any or all of the concerted activitiesguaranteed them by Section 7 of the Act.WE WILL,jointly and severally with the aforesaidEmployer,make Kenneth Nay whole for any loss ofearnings which he may have sustained by reason of ourdiscrimination against him,in the manner set forth in303the section of the Decision and recommended Order ofthe Trial Examiner entitled, "The Remedy."WE WILL notify John Armer Air ConditioningCompany, in writing,with a copy to Kenneth Nay, thatwe have no objection to his employment,subject to anyvalid provisions of our collective-bargaining agreementwith said John Armer Air Conditioning Company.DatedByUNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES ANDCANADA, LocAL 469,AFL-CIO(Labor Organization)(Representative)(Title)Notify said Kenneth Nay,if he is presently serving in theArmed Forces of the United States,of his right toreinstatement,upon application,in accordance with theSelective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge fromthe Armed Forces.Thisisan official notice and must not bedefaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questionsconcerning this notice or compliance withits provisions,may be directed to the Board's Office, Room207,Camelback Building,110W. Camelback Road,Phoenix,Arizona 85013,Telephone261-3717.